Citation Nr: 1343341	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-26 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for chorioretinitis.

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and rating decisions dated in July 2009 and June 2012 by the VARO in Oakland, California.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

The issue of entitlement to service connection for type II diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the September 2013 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for a skin disability and chorioretinitis and entitlement to an increased rating for bilateral hearing loss.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for a skin disability and chorioretinitis and entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in September 2013 that he wished to withdraw the claims of entitlement to service connection for a skin disability and chorioretinitis and entitlement to an increased rating for bilateral hearing loss.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for a skin disability and chorioretinitis and entitlement to an increased rating for bilateral hearing loss.


REMAND

With respect to the Veteran's service connection claim for type II diabetes, the Veteran contends that he was exposed to herbicides to include Agent Orange while stationed at Udorn Air Force Base in Thailand from approximately November 1971 to September 1973.  

A May 2010 VA Compensation & Pension Service (C&P) bulletin reveals that C&P has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Udorn Royal Air Force Base for the United States Air Force (RTAFB).  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a U.S. Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence. 

The Veteran's service records show that he served in Thailand at Udorn Royal Air Force Base for the U.S. Air Force during the period from November 1972 to October 1973, so that Agent Orange exposure may have occurred, depending on the nature and circumstances of his period of duty there.  The evidence shows that the Veteran served as a jet engine mechanic.  The Veteran alleges that on occasion his supervisor would request that he and other service members would go to supply to help unload drums.  He explained that some of the drums had spillage and they had to clean it up.  The Veteran testified at the Board hearing that he was informed that some of these drums contained Agent Orange.  

The Board notes that the evidence of record does not show that the Veteran served at Udorn as a security policeman, security patrol dog handler, or member of a security police squadron.  Likewise, the evidence does not currently show that he otherwise served near the air base perimeter.  Nevertheless, VA did not inform the Veteran that providing evidence showing service near the perimeter of Udorn Air Force base may assist in the substantiation of his claim.  Thus, the claim should be remanded so that the RO/AMC may notify the Veteran of this aspect of the claim.  Additionally, the RO/AMC should undertake further development as to whether he was exposed to herbicide agents on a "facts found basis," by contacting the United States Army and Joint Services Records Research Center (JSRRC) to determine the likelihood of the Veteran handling containers of herbicides to include Agent Orange.  See M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q. (containing the development procedures for herbicide exposure in Thailand).

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and his representative informing the Veteran of the information and evidence necessary to substantiate the claim for service connection for diabetes to include specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty.  The letter should ask him to submit any evidence of duties that required him to be at or near the base perimeter while serving at Udorn Airbase from November 1972 to October 1973.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail to submit a verification request of herbicide exposure in Thailand to JSRRC.  The letter should also ask the Veteran to identify any non-VA treatment facility or provider who has treated him for diabetes.  He and his representative should be given an opportunity to respond to this additional notice, and any additional information or evidence received should be associated with the claims file for consideration.

2. Obtain and associate with the claims file any outstanding VA treatment records from April 2011 to the present.  If the Veteran indicates that he has received additional private treatment for his diabetes, then attempt to obtain these records after securing the appropriate consent from the Veteran.

3. Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions. Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent to include through leaking drums of chemicals during his period of service as a jet engine mechanic at Udorn Air Force Base in Thailand from November 1972 to October 1973.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file. 

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for type II diabetes mellitus, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


